STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 13, 2014
              Plaintiff-Appellee,

v                                                                  No. 317295
                                                                   Wexford Circuit Court
JEREMY WILLIAM BOWENS,                                             LC No. 2013-010569-FH

              Defendant-Appellant.


Before: MURPHY, C.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals by right his convictions of conspiracy to deliver 50 to 449 grams of
heroin, MCL 750.157a, and conspiracy to deliver less than 50 grams of heroin, MCL 750.157a.
Defendant was sentenced as a second controlled substance offender, MCL 333.7413(2), to 80 to
480 months’ imprisonment for the conspiracy to deliver 50 to 449 grams conviction and to 30 to
480 months’ imprisonment for the conspiracy to deliver less than 50 grams conviction. We
affirm.

       Defendant was involved in the transportation of heroin from Detroit to Cadillac. At trial,
a former girlfriend of defendant testified she was with defendant on at least three occasions
where he was transporting between 15 and 30 grams of heroin from Detroit to Cadillac. Another
witness at trial testified that defendant supplied him with 30 to 60 grams of heroin over two
months. A third witness testified that he purchased over 90 grams of heroin from defendant’s
middleman and that on three to five occasions purchased heroin directly from defendant. This
witness also testified that he observed defendant and his middleman place a softball sized
amount of heroin in a safe at the middleman’s home.

        Additionally, defendant’s cousin, Lamont Bowens, testified that he drove defendant at
least twenty times between Detroit and Cadillac and that they transported 40 to 50 grams of
heroin on each trip. When cross-examined, Lamont admitted that he had just plead guilty to a
federal counterfeiting charge and that he might receive consideration for his testimony in this
case. Defendant was unaware that Lamont had been testifying not just in this case, but also in
multiple other unrelated cases in hopes of a more lenient sentence, and this is the basis for
defendant’s first claim.

       Defendant first argues that the prosecution violated Brady v Maryland, 373 U.S. 83; 83 S
Ct 1194; 10 L. Ed. 2d 215 (1963), by failing to disclose the favorable impeachment evidence that
                                               -1-
Lamont testified in multiple other cases to obtain a lighter sentence on his federal case. This
issue is unpreserved because defendant did not raise a Brady violation at trial, so the issue is
reviewed for plain error affecting a substantial right. See People v Pipes, 475 Mich. 267, 274;
715 NW2d 290 (2006). “To avoid forfeiture under the plain error rule, three requirements must
be met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain
error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999),
citing United States v Olano, 507 U.S. 725, 731-734; 113 S. Ct. 1770; 123 L. Ed. 2d 508 (1993).
“The third requirement generally requires a showing of prejudice, i.e., that the error affected the
outcome of the lower court proceedings.” Carines, 460 Mich. at 763, citing Olano, 507 U.S. at
734. “Defendants bear the burden of persuasion.” Pipes, 475 Mich. at 279.

        Defendant has failed to sustain his burden in demonstrating that he was prejudiced.
Assuming that this was an error and it was plain, in light of the amount of evidence presented
against defendant, defendant cannot, and did not, demonstrate how the error prejudicially
affected the outcome his trial.

        Next, defendant argues in the alternative that his trial counsel was constitutionally
ineffective for failing to investigate and impeach Lamont. Defendant supports his ineffective
assistance of counsel claims with three appendices that this Court will not consider because they
are not part of the lower court record. MCR 7.210(A); see Trail Clinic, PC v Bloch, 114 Mich
App 700, 713; 319 NW2d 638 (1982) (“A party may not expand the record on appeal, as this
Court is limited to the record established by the trial court.”), and People v Eccles, 260 Mich
App 379, 384; 677 NW2d 76 (2004) (“However, these documents are not properly before this
Court as they were not presented to the trial court and are, therefore, not part of the record on
appeal.”). Excluding the appendices, defendant does not reference the lower court record at all
to support his claim that defense counsel was deficient or that he was prejudiced by her
performance. Therefore, defendant has failed to demonstrate that counsel’s performance was
deficient. Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

        Next defendant argues two separate ineffective assistance of counsel claims. First, he
argues that his counsel was ineffective for failing to object and move for a mistrial after an
officer testified that defendant was arrested on an outstanding warrant and that defendant had
been found in a motor vehicle with drugs. And second, he argues that his counsel was
constitutionally ineffective for failing to object and move for a mistrial when the arresting
trooper testified that defendant declined to speak with the trooper after he was read his Miranda1
warning in violation of Doyle v Ohio, 426 U.S. 610, 619; 96 S. Ct. 2240; 49 L. Ed. 2d 91 (1976).

        Defendant has failed to demonstrate that he was prejudiced by counsel’s performance on
either of these claims. “[T]he defendant must show that the deficient performance prejudiced the
defense[,]” which “requires showing that counsel’s errors were so serious as to deprive the
defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. “The
defendant was prejudiced if, but for defense counsel’s errors, the result of the proceeding would
have been different.” People v Heft, 299 Mich. App. 69, 81; 829 NW2d 266 (2012), citing People


1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966)


                                                -2-
v Pickens, 446 Mich. 298, 312; 521 NW2d 797 (1994). Given the magnitude of evidence against
defendant, the results of the proceeding would have been the same, and therefore, defendant
cannot prove prejudice.

      Affirmed.

                                                       /s/ William B. Murphy
                                                       /s/ David H. Sawyer
                                                       /s/ Michael J. Kelly




                                            -3-